DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the Restriction Requirement mailed 8/19/2022, has amended the following:
The applicant elects group 1 directed to claims 1-16.
The remaining claims have been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inskip et al. ("Inskip" US 8407747), and further in view of Fu et al. (“Fu” US 20170155932).

Regarding claim 1, Inskip teaches A method for modifying a video stream comprising: 
(a) a video player receiving a video stream encoded as a series of non-predictive video frames [i.e. I-frames] and predictive video frames [i.e. P-frames and B-frames]; [Inskip – (C4, L10-24), (C3, L62 - C4, L9): teaches transmission of video from a server to a client, the video may be represented digitally as a sequence of time-stamped frames, including I-frames, P-frames, and B-frames]
(b) said video player decoding said frames of said video stream and providing said decoded video stream to a display; [Inskip – (C4, L33-45), (C10, L1-7): teaches As the client receives the encoded version, the client may then buffer the encoded version and, from the buffer, decode and play out the video, rendering each frame at the times indicated by their respective timestamps. (C9, L39-48): teaches Client device 12 can be any computing device that is arranged to request and receive streaming media and to play out the media as the media is being received]
(c) said video player repositioning [i.e. fast-play/fast-forward] a playback time from a current time to a different time in said video stream; [Inskip – (C10, L8-15): teaches the client may present a seek function such as a scroll bar that a user can use to select playout of particular parts of the video, and the client may further present fast-play buttons, such as fast-forward and fast-reverse buttons, that a user can use to request the client to play out a video at a particular fast-play speed] 
(d) said video player using a time reference table [i.e. index] to identify a position in a variant [i.e. trick-play track] of said video stream corresponding to said different time, where the frame at said position is encoded as a non-predictive video frame; [Inskip – (C4, L58 – C5, L21): teaches To switch to the fast-play mode in that scenario, the client may determine a current playout time point in the original video and request the server to transition to streaming the trick-play track beginning at a corresponding time point.  To facilitate determining the time point in the trick-play that corresponds with the current playout time point of the original video, the client may have an index that maps various time points of the original video (e.g., various file offsets of the video file) with various time points of the trick-play track (e.g., various file offsets of the trick-play file or a trick-play portion of the video file).  (C1, L45-65): teaches the trick-play track may contain just the I-frames with their original timestamps]
Inskip teaches a variant stream, but does not explicitly teach (e) said video player receiving said variant of said video stream in response to said identifying said position.

However, Fu teaches (e) said video player receiving said variant of said video stream in response to said identifying said position [i.e. seek request]. [Fu – Fig. 2: suggests a current position 201, and a seeking position 202 at segment N.  Para 0051: teaches When seek manager 112 receives a seek request, seek manager 112 may use the information received from manifest analyzer 408 and the available bandwidth from bandwidth analyzer 406 to determine if playback should be delayed and/or if the bitrate being requested should be reduced.]
Inskip and Fu are analogous in the art because they are from the same field of media players [Fi - abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inskip’s trick-play command in view of Fu to bitrate changes for the reasons of improving buffering by requesting the lower bitrate version after a seek request to reduce the amount of time to download the next segment [Para 0030].

Regarding claim 4, Inskip and Fu teaches The method of claim 1 wherein said predictive video frames includes at least one of a P frame and a B frame. [Inskip – (C3, L62-C4, L9): teaches the video may be represented digitally as a sequence of time-stamped frames, including I-frames, P-frames, and B-frames.

Regarding claim 5, Inskip and Fu teaches The method of claim 1 wherein said video stream is provided as a HTTP live streaming video stream. [Fu – Para 0065: teaches Another protocol used for streaming is hypertext transfer protocol (HTTP) live streaming (HLS) or Dynamic Adaptive Streaming over HTTP (DASH)] [Inskip – (C1, L8-23): teaches The media player may then cause the client to interact with a server according to an agreed protocol (such as the Hypertext Transfer Protocol (HTTP), the Real Time Streaming Protocol (RTSP), the Real-time Transport Protocol (RTP), the Real Time Control Protocol (RTCP), and the Real Time Messaging Protocol (RTMP)), to request the server to stream the particular media

Regarding claim 6, Inskip and Fu teaches The method of claim 1 wherein said video stream is provided as a dynamic adaptive streaming over HTTP video stream. [Fu – Para 0065: teaches Another protocol used for streaming is hypertext transfer protocol (HTTP) live streaming (HLS) or Dynamic Adaptive Streaming over HTTP (DASH)]

Regarding claim 8, Inskip and Fu teaches The method of claim 1 wherein said variant includes only non-predictive video frames. [Inskip - (C1, L45-65): teaches the trick-play track may contain just the I-frames with their original timestamps]

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inskip and Fu as applied to claim 1 above, and further in view of Liu et al. (“Liu” US 20200145701).

Regarding claim 2, Inskip and Fu does not explicitly teach claim 2.  However, Liu teaches The method of claim 1 further comprising said player receiving said video stream over a cable network. [Liu – Para 0257: teaches The remote computer can load the instructions into its dynamic memory and use a modem to send the instructions over a network, such as a cable network or cellular network, as modulated signals]
Inskip, Fu, and Liu are analogous in the art because they are from the same field of content streaming [Liu - abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inskip and Fu in view of Liu to a cable network for the reasons of increasing accessibility by utilizing different ways of communicating the streaming content.

Claim(s) 3, 7, 9, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inskip and Fu as applied to claim 1 above, and further in view of Pichumani et al. (“Pichumani” US 20150373383).

Regarding claim 3, Inskip and Fu teaches The method of claim 1 wherein said non-predictive video frames include at least one of an I frame [Inskip – (C3, L62-C4, L9): teaches the video may be represented digitally as a sequence of time-stamped frames, including I-frames.]
Inskip and Fu teaches non-predictive frames, but does not explicitly teach video frame including an instantaneous decoder refresh frame.   

However, Pichumani teaches video frame including an instantaneous decoder refresh frame. [Pichumani – Para 0061: teaches each chunk begins with an IDR frame]
Inskip, Fu, and Pichumani are analogous in the art because they are from the same field of content streaming [Pichumani - abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inskip and Fu in view of Pichumani to IDR frames for the reasons of improving efficiency by resetting references frames when they are no longer needed for further decoding.

Regarding claim 7, Inskip and Fu teaches The method of claim 1 wherein said variant includes non-predictive video frames. [Inskip - (C1, L45-65): teaches the trick-play track may contain just the I-frames with their original timestamps]
Inskip and Fu teaches variant including non-predictive frames, but does not explicitly teach variant includes non-predictive video frames and predictive video frames.

However, Pichumani teaches variant includes non-predictive video frames and predictive video frames [Pichumani – Para 0043, 0047: teaches A master trick-play stream 100 can be an encoded version of a piece of media content comprising a plurality of frames 102. Each frame 102 can either be encoded as an intra-coded frame (I-frame) 104 or an inter-coded frame (P-frame or B-frame) 106. Fig. 1A-D: suggests different trick-play streams 110 having both I-frames and P-frames]
Inskip, Fu, and Pichumani are analogous in the art because they are from the same field of content streaming [Pichumani - abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inskip and Fu in view of Pichumani to predictive frames in a different version for the reasons of improving user experience of quality by decoding and displaying media at an increased rate using normal adaptive bitrate streaming techniques [Para 0010].

Regarding claim 9, Inskip and Fu teaches The method of claim 8 wherein said video player selects among a plurality of variants, [Inskip – (C6, L17-23): teaches various different frame-rate versions of a trick-play track and for selecting one such version for streaming based on a consideration of not only network bandwidth but also requested fast-play speed.  (C1, L45-65): teaches the trick-play track may contain just the I-frames with their original timestamps]
Inskip and Fu teach selecting among a plurality of variants, wherein one includes only non-predictive video frames, but does not explicitly teach each of which includes only non-predictive video frames.

However, Pichumani teaches each of which includes only non-predictive video frames. [Para 0053: teaches even faster trick-play streams 110 can be derived by further skipping the leading I-frames 104 in certain patterns of GOPs 108. By way of a non-limiting example, in the temporally scalable hierarchical relationship shown in FIG. 1A, the 8× trick-play stream 110 can be derived by dropping or skipping all inter-coded frames 106 in each GOP 108, such that the leading I-frame 104 in each GOP 108 is sent to a client device's decoder.]
Inskip, Fu, and Pichumani are analogous in the art because they are from the same field of content streaming [Pichumani - abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inskip and Fu in view of Pichumani to multiple variants of only non-predictive frames for the reasons of saving significant space and/or bandwidth because inter frames can be encoded with relatively small amounts of information compared to encoding a complete frame  [Para 0009].

Regarding claim 10, Inskip and Fu does not explicitly teach claim 10.  However, Pichumani teaches the method of claim 1 wherein said video player selects among a plurality of variants, where each of said variant includes non-predictive video frames and predictive video frames.  [Pichumani – Para 0062, 0047: deriving the trick-play stream at a selected temporal resolution. Each temporal resolution can correspond to decoding and playing back the media content at a different speed. Fig. 1A-D: suggests different trick-play streams 110 having both I-frames and P-frames]
In addition, the rationale of claim 7 is used for this claim.

Regarding claim 11, Inskip, Fu, and Pichumani teaches The method of claim 10 wherein said video player selects one of said variants having a non-predictive video frame at said position. [Pichumani – Para 0062, 0047: deriving the trick-play stream at a selected temporal resolution. Each temporal resolution can correspond to decoding and playing back the media content at a different speed. Fig. 1A-D: suggests different trick-play streams 110 having both I-frames and P-frames] [Inskip - (C1, L45-65), (C4, L58 – C5, L21): teaches the trick-play track may contain just the I-frames with their original timestamps.  Examiner notes: if trick play track contains just I-frames, there must be a non-predictive video frame at the selected position]

Claim(s) 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inskip and Fu as applied to claim 1 above, and further in view of Streeter et al. (“Streeter” US 8321905).

Regarding claim 12, Inskip and Fu does not explicitly teach claim 12.  However, Streeter teaches The method of claim 1 further comprising said video player automatically switching back to said video stream. [Streeter – (C5, L57-C6, L12): teaches the switching instruction between a first media stream and a second media stream can be generated automatically, by a module of the media player, in response to the client computer 10 detecting changes in playback bandwidth]
Inskip, Fu, and Streeter are analogous in the art because they are from the same field of media streams [Streeter - abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inskip and Fu in view of Streeter to automatically switching for the reasons of improving user experience by switching between media streams based on detected changes in the client’s playback bandwidth [C2, L27-44].

Regarding claim 13, Inskip, Fu, and Streeter teaches The method of claim 12 wherein said switching occurs prior to 3 seconds [Streeter – (C6, L46-55): teaches the client computer 10 requesting 600, from the media streaming server computer 20, a switch between the first media stream and the second media stream at the specified switching time offset. (C11, L61-C12, L4): teaches the switching time offset can be specified 540' to be 3 seconds from the playback time offset.]

Regarding claim 14, Inskip teaches A method for modifying a video stream comprising: 
(a) a video player receiving a video stream encoded as a series of non-predictive video frames and predictive video frames; [Inskip – (C4, L10-24), (C3, L62 - C4, L9): teaches transmission of video from a server to a client, the video may be represented digitally as a sequence of time-stamped frames, including I-frames, P-frames, and B-frames]
(b) said video player decoding said frames of said video stream and providing said decoded video stream to a display; [Inskip – (C4, L33-45), (C10, L1-7): teaches As the client receives the encoded version, the client may then buffer the encoded version and, from the buffer, decode and play out the video, rendering each frame at the times indicated by their respective timestamps. (C9, L39-48): teaches Client device 12 can be any computing device that is arranged to request and receive streaming media and to play out the media as the media is being received]
(c) said video player repositioning a playback time from a current time to a different time in said video stream; [Inskip – (C10, L8-15): teaches the client may present a seek function such as a scroll bar that a user can use to select playout of particular parts of the video, and the client may further present fast-play buttons, such as fast-forward and fast-reverse buttons, that a user can use to request the client to play out a video at a particular fast-play speed]
(d) said video player identifying a position in a variant of said video stream corresponding to said different time, where said variant includes only non-predictive video frames; [Inskip – (C4, L58 – C5, L21): teaches To switch to the fast-play mode in that scenario, the client may determine a current playout time point in the original video and request the server to transition to streaming the trick-play track beginning at a corresponding time point.  To facilitate determining the time point in the trick-play that corresponds with the current playout time point of the original video, the client may have an index that maps various time points of the original video (e.g., various file offsets of the video file) with various time points of the trick-play track (e.g., various file offsets of the trick-play file or a trick-play portion of the video file).  (C1, L45-65): teaches the trick-play track may contain just the I-frames with their original timestamps]
Inskip teaches a variant stream, but does not explicitly teach (e) said video player receiving said variant of said video stream in response to identify said position; 
(f) said video player automatically switching back to said video stream.

However, Fu teaches (e) said video player receiving said variant of said video stream in response to identify said position;  [Fu – Fig. 2: suggests a current position 201, and a seeking position 202 at segment N.  Para 0051: teaches When seek manager 112 receives a seek request, seek manager 112 may use the information received from manifest analyzer 408 and the available bandwidth from bandwidth analyzer 406 to determine if playback should be delayed and/or if the bitrate being requested should be reduced.]
In addition, the rationale of claim 1 regarding Fu is used for these limitations.
Inskip and Fu does not explicitly teach (f) said video player automatically switching back to said video stream.

However, Streeter teaches (f) said video player automatically switching back to said video stream. [Streeter – (C5, L57-C6, L12): teaches the switching instruction between a first media stream and a second media stream can be generated automatically, by a module of the media player, in response to the client computer 10 detecting changes in playback bandwidth.]
Inskip, Fu, and Streeter are analogous in the art because they are from the same field of media streams [Streeter - abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Inskip and Fu in view of Streeter to automatically switching for the reasons of improving user experience by switching between media streams based on detected changes in the client’s playback bandwidth [C2, L27-44].

Regarding claim 15, Inskip, Fu, and Streeter teaches The method of claim 14 wherein said video player selects among a plurality of variants, each of which includes only non-predictive video frames. [Inskip - (C1, L45-65): teaches the trick-play track may contain just the I-frames with their original timestamps]

Regarding claim 16, Inskip, Fu, and Streeter teaches The method of claim 14 wherein said switching occurs prior to 3 seconds. [Streeter – (C6, L46-55): teaches the client computer 10 requesting 600, from the media streaming server computer 20, a switch between the first media stream and the second media stream at the specified switching time offset. (C11, L61-C12, L4): teaches the switching time offset can be specified 540' to be 3 seconds from the playback time offset.]




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAYCEE IMPERIAL/           Examiner, Art Unit 2426   

/MICHAEL B. PIERORAZIO/           Primary Examiner, Art Unit 2426